Title: To Thomas Jefferson from Parent, 20 June 1787
From: Parent (Parant), M.
To: Jefferson, Thomas



Monsieur
A Beaune ce 20 juin 1787

J’ay Recue votre lettre du 14 du Courant par laquelle vous me marque de vous achette deux feuillette de vin. J’en a fait l’achet, l’une de la goute d’or provenant de Mr. Bachey de Meurseault de 84, et l’autre en Rouge des mielleur Elemant qui se nommé la Comarenné en 85, que j’ay collé sur le Champ pour estre mis en bouteille Dans douze ou quatorze jours Pour Estre bien Cler fin; et à l’egard des Chaleur quand il seron Dans le panier bien Enballéil  n’y auroit Rien à Craindre, et puis jusquà present les Chaleur, ce ne sont point forte.
J’ay Recüe, Monsieur, pour la feuillette de Montrachet de Mr. Latour 339 ₶ de Messieurs Finguerlin et Scherer De lion [Lyons]: Sçavoir la feuïllette 279,₶ Pour les bouteille 30,₶ Pour les Panier 6,₶ Pour l’emballagé 8,₶ pour mettre en bouteille 4,₶ pour la fisselle et les bouchon Et la paille 3,₶ et pour faire Conduire les Bouteille auxey [au chai] et les Ramené à Beaune Pleine 3₶—le tout monte à la Somme de trois cent trente Neuf livres. Et à l’egard des Ceps de vignes que vous aves Demandé, je fut sur le Champ aux clos de veougeot et aux Chambertin pour vous en procuré, mais il estoit toute Coupé, mais j’en ait Des assure pour la fin d’octobre, et on m’a promis meme De Chevollés qui [. . . .]
Monsieur, les Deux feuillette que je vous Enverré, je Crois que vous auré lieux d’estre Comptent pour la qualité, j’ay choisy ce qu’il y a de Mieux dans Nos Climas. Le Rouge tout Compris vous Reviendra vingt Deux Sols la bouteille, et le blanc Ne vous Reviendra que vingt un Sols. Monsieur Bachey en a Encorre quatre feuillettes. J’ay eu Six livres pour moy de la feuillette, surquoy je vous fere Passé les Cepts de vigne sans aucune interrest. Je suis tres Sincèrement, Monsieur, Votre tres humble et tres obeissant Serviteur,

Parent

